DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 112
1.    Examiner Response:
Applicant’s arguments, see page 9, filed 12/22/21, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-3, 5-7, 9-14, 16-18 and 20-24 has been withdrawn. 

                                           Response: 35 U.S.C.  § 101
2.    Applicants argue:
“A. The Claims Do Not Recite a Judicial Exception
Under the 2019 PEG, the Examiner is required to first, identify the specific limitation(s) in the claim under examination that recites an abstract idea and then, determine whether the identified limitation(s) falls within at least one of the following enumerated groupings of abstract ideas: mathematical concepts, certain methods of organizing human activity, and mental processes.

B. The Claims are Integrated into a Practical Application
According to the 2019 PEG, even when a claim recites a judicial exception (i.e., abstract
idea), the claim is eligible and not directed to the judicial exception if the claim as a whole integrates the judicial exception into a practical application. Thus, to the extent the Examiner maintains that the claims recite an abstract idea, Applicant further submits that any alleged abstract idea is integrated into a practical application. More specifically, the claims now recite “...applying the model to simulate treatment of the reservoir formation; using an output of the simulation to determine a treatment schedule for the reservoir formation; generating control instructions which correspond to the treatment schedule; and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions.” Support for these amendments can at least be found in Par. 27 of the application publication, as no new matter has been added. Thus, the claims as a whole integrate the alleged abstract idea into a practical application. For the foregoing reasons, the amended independent claims are directed to patent eligible subject matter under 35 U.S.C. § 101.
Accordingly, Applicant respectfully requests the reconsideration and withdrawal of the
rejection of claims 1-24 under 35 U.S.C. § 101.” (Remarks: pages 9-10)
3.    Examiner Response:
The examiner respectfully disagrees.  Even with the recent amendment to the claims, the claims are still not eligible under 35 U.S.C. 101.  The limitations of simulating, generating, and using, under the broadest reasonable interpretation, still covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
For step 2A, prong 2, the obtaining, applying and communicating limitations still amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, under step 2A, prong 2 the claim recites the additional element of a computer, where the computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under step 2B, the obtaining, applying and communicating limitations has also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).  Also, under step 2B, the additional elements of the claim are not sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any 
Claims 12 and 23 recites the same substantive limitations as claim 1 and are rejected using the same teachings. The rejection of the most recent claims are shown below.

                                     Response: 35 U.S.C.  § 103
4.    Examiner Response:
The Applicant’s arguments on pages 10-11 with respect to the limitation of claim 1 that
states “simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent” have been considered but are moot because the arguments do not apply to the current rejection.

5.    Examiner Response:
The Applicant’s arguments on pages 11-12 with respect to the limitation of claim 1 that
states “simulating using a mathematical model determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent which generates a skin due to resin cake deposition on the reservoir formation, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent, wherein the second modeled skin accounts fora thickness of the resin cake de position on the reservoir formation” have been considered but are moot because the arguments do not apply to the current rejection.
6.    Applicants argue:
	“C. Dusterhoft fails to teach modeling of any skin due to resin.
Dusterhoft does not teach analysis of skin due to resin. Claim 1 further recites, in part:
obtaining one or more other parameters related to a chemical agent, wherein the chemical agent is a resin based chemical agent;
	“'..simulating using a mathematical model, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent which generates a skin due to resin cake deposition on the reservoir formation, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent, wherein the second modeled skin accounts for a thickness of the resin cake deposition on the reservoir formation...”
The remaining independent claims recite similar elements. To reject these features, the Office Action Pg. 16 cites Dusterhoft Pars. 93 and 103. Applicant respectfully disagrees with this
conclusion. Dusterhoft does not mention any filter cake/skin caused by resin. Dusterhoft does not
discuss skin at all. In Dusterhoft, the cake is formed by drilling fluid. Thus, it is clear to one skilled in the art there is no teaching of any resin cake.
Accordingly, at least for this reason, Applicant requests the rejection be withdrawn.” (Remarks: page 12)

7.    Examiner Response:
The Applicant’s arguments on page 12 with respect to the Dusterhoft reference not teaching filter cake/skin caused by resin, has been considered but are moot because the arguments do not apply to the current rejection.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-14, 16-18 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 12 and 23
Regarding step 1, claims 1, 12 and 23are directed towards a method, system and medium which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 1 recites “simulating using a mathematical model determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent which generates a skin due to resin cake deposition on the reservoir formation, a 
Claim 1 recites “generating a combined model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 1 recites “and using an output of the simulation to determine a treatment schedule for the reservoir formation”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 1 recites “generating control instructions which correspond to the treatment schedule”.  Under the broadest reasonable interpretation, this limitation is a process step that 
Regarding step 2A, prong 2, the limitations of obtaining one or more parameters related to a foaming agent; obtaining one or more other parameters related to a chemical agent, wherein the chemical agent is a resin based chemical agent and applying the combined model to simulate treatment of the reservoir formation, and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 1 recites the additional element of a computer. The processing computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of obtaining one or more parameters related to a foaming agent; obtaining one or more other parameters related to a chemical agent, wherein the chemical agent is a resin based chemical agent and applying the combined model to simulate treatment of the reservoir formation, and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions are also shown Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  Further, Fig. 11 of the instant application further shows that the components of the computer are generic computer components, since they are components of the computer system.
Claim 12
Regarding step 2A, prong 2, claim 12 recites the additional elements of a processor and memory.  The processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  Further, 
Claim 12 recites the same substantive limitations as claim 1 and are rejected using the same teachings. 
Claim 23
Regarding step 2A, prong 2, claim 23 recites the additional element of a computer and medium. The computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  Further, Fig. 11 of the instant application further shows that the components of the computer are generic computer components, since they are components of the computer system.
Claim 23 recites the same substantive limitations as claim 1 and are rejected using the same teachings.


Claims 2, 13 and 24
Dependent claims 2, 13 and 24 recites “creating a geometry of the wellbore; creating a pumping schedule with a fluid system comprising the foaming agent and the chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Dependent claims 2, 13 and 24 recites “obtaining one or more properties of the reservoir formation; and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated combined model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent”.  These limitations amount to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claims 3 and 14
Dependent claims 3 and 14 recites “displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
“initiating, based on the simulated treatment of the reservoir formation, treatment of the reservoir formation by the foaming agent and the chemical agent for fluid diversion among two or more layers of the reservoir formation”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.

Claims 5 and 16
Dependent claims 4 and 15 recites “wherein the one or more properties of the reservoir formation comprise at least one of: a permeability of the reservoir formation a porosity of the reservoir formation, or a number of layers in the reservoir formation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6 and 17
Dependent claims 6 and 17 recites “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 7 and 18
Dependent claims 7 and 18 recites “determining, based on the one or more parameters and the first model, at least one of a density of bubbles associated with treatment of the reservoir formation by the foaming agent or a viscosity of the foaming agent; and generating the combined model for fluid diversion based on the at least one of the density of bubbles or the viscosity of the foaming agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 9 and 20
Dependent claims 9 and 20 recites “wherein the one or more other parameters comprise at least one of: information about a flow' rate in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, a volume concentration of the resin based chemical agent in the reservoir formation, a porosity of a resin cake formed in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, or a permeability of the resin based chemical agent in the reservoir formation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 10 and 21
Dependent claims 10 and 21 recites “wherein the first modeled skin is predicted to be generated in the reservoir formation due to treatment of the reservoir formation by a viscous foaming agent”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 11 and 22
Dependent claims 11 and 22 recites “wherein the reservoir formation comprises at least one of carbonate, sandstone, or clay”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10-12, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Understanding Foam Flow With a New Foam EOR Model Developed From Laboratory and Field Data of the Naturally Fractured Cantarell Field, written by Skoreyko et al. in view of online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18) in further view of Dusterhoft (U.S. PGPub 2009/0078418) (from IDS dated 8/1/18) in further view of Ding et al. (U.S. PGPub 2002/0188431) in further view of Soliman et al. (U.S. PGPub 2003/0052758).

Examiner’s notes: Regarding the limitation of the one or more parameters related to the chemical agent, the examiner considers the solvent to be a parameter related to a chemical agent resin, since the solvent is compatible with the hardenable resin, where the desired viscosity effect is suitable for use in the a liquid hardenable resin component, see paragraph [0097] of the Dusterhoft reference.
Also, regarding the limitation of simulating using a mathematical model, a second modeled skin predicted to be generated in the reservoir formation, etc., the examiner considers the skin factor to be the skin that is generated due to resin cake, since the filter cake is modelled is in the form of a skin factor, see paragraph [0052], paragraph [0063] of the Ding et al. reference.
Further, regarding fluid diversion, the examiner considers the combination of foam and a surfactant to be a fluid diversion, since the combination of a foaming agent and a chemical agent (surfactant) form a fluid diversion, see Abstract of current application and Pgs. 94-95, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.” of the Fjeldskaar reference. 
The examiner also considers the basecase model to be the combined model, since the basecase model can be split into three different zones, where the four injection programs will be compared in three different reservoirs, see Pg. 95, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.” and Fig. 72of the Fjeldskaar reference. 
Regarding the limitation of “communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions”, the treatment schedule can be modified, where the pumping of the fluid and proppant into the well are in 

With respect to claim 1, Skoreyko et al. discloses “obtaining one or more parameters related to a foaming agent” as [Skoreyko et al. (Pg. 13, Validation of the Foam Model, 1st paragraph, “As stated in the Foam Quality section, etc.”)];
	“simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent” as [Skoreyko et al. (Pg. 14, Field Scale Tests and Model Matches of Foam Injection, 2nd paragraph, “Figure 17 shows excellent matches, etc.”, Fig. 17)];
	While Skoreyko et al. teaches generating a foam model that simulates foam degradation, foam regeneration and trapped foam phenomena, Skoreyko et al. does not explicitly disclose “obtaining one or more other parameters related to a chemical agent; wherein the chemical agent is a resin based chemical agent”
Dusterhoft discloses “obtaining one or more other parameters related to a chemical agent” as [Dusterhoft (paragraph [0097])] Examiner’s interpretation: The examiner considers the solvent to be a parameter related to a chemical agent resin, since the solvent is compatible with the hardenable resin, where the desired viscosity effect is suitable for use in the a liquid hardenable resin component;
“wherein the chemical agent is a resin based chemical agent” as [Dusterhoft (paragraph [0094], paragraph [0097])];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al. of generating a foam model that simulates foam degradation, foam regeneration and trapped foam phenomena by incorporating obtaining one or more other parameters related to a chemical agent; wherein the chemical agent is a resin based chemical agent as taught by Dusterhoft for the purpose of applying consolidating agent systems over at least a portion of a long interval in a subterranean well bore that may be horizontal, vertical, deviated, or otherwise nonlinear.
The motivation for doing so would have been because Dusterhoft teaches that by applying consolidating agent systems over at least a portion of a long interval in a subterranean well bore that may be horizontal, vertical, deviated, or otherwise nonlinear, the ability to have a single stage operation (i.e., one that does not require such multiple fluid stages to place the consolidating agent system over a long interval) where there are fewer complications and take less rig time can be accomplished (Dusterhoft (paragraph [0007], paragraph [0013]).
While the combination of Skoreyko et al. and Dusterhoft teaches simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent, Skoreyko et al. and Dusterhoft do not explicitly disclose “simulating using a mathematical model determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent, a second modeled skin predicted 
Ding et al. discloses “simulating using a mathematical model, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent which generates a skin due to resin cake deposition on the reservoir formation, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent, wherein the second modeled skin accounts fora thickness of the resin cake de position on the reservoir formation” as [Ding et al. [paragraph [0052], paragraph [0063])] Examiner’s interpretation: The examiner considers the skin factor to be the skin that is generated due to resin cake, since the filter cake is modelled is in the form of a skin factor;
Skoreyko et al., Dusterhoft and Ding et al. are analogous art because they are from the same field endeavor of analyzing the fluids within a reservoir.
	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al. and Dusterhoft of simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent by incorporating simulating using a mathematical model determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical 
The motivation for doing so would have been because Ding et al. teaches that by determining by numerical simulation the optimum conditions to be applied in a horizontal well drilled through an underground reservoir, the ability to eliminate deposits of cakes formed in at least a peripheral zone of the well can be accomplished (Ding et al. (paragraph [0009] – [0010]).
While the combination of Skoreyko et al., Dusterhoft and Ding et al. teaches modeling a first modeled skin and a second modeled skin predicted to be generated in the reservoir formation, Skoreyko et al., Dusterhoft and Ding et al. do not explicitly disclose “A computer-implemented method for modeling fluid diversion; generating a combined model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent; applying the combined model to simulate treatment of the reservoir formation”
Fjeldskaar discloses “A computer-implemented method for modeling fluid diversion” as [Fjeldskaar (Pgs. 94-95, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: The examiner considers the combination of foam and a surfactant to be a fluid diversion, since the combination of a foaming agent and a chemical agent (surfactant) form a fluid diversion, see Abstract of current application;
“generating a combined model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent.” as [Fjeldskaar (Pg. 95, sec. 7 Injection Strategy, st – 5th paragraph, A water slug with surfactant, etc.”, Fig. 72)] Examiner’s interpretation: The examiner considers the basecase model to be the combined model, since the basecase model can be split into three different zones, where the four injection programs will be compared in three different reservoirs;
“applying the combined model to simulate treatment of the reservoir formation” as [Fjeldskaar (Pgs. 97-98, 7.1.1. Homogeneous reservoir, 1st -3rd paragraph, “The adsorption of surfactant in the reservoir, etc.”)];
Skoreyko et al., Dusterhoft, Ding et al. and Fjeldskaar are analogous art because they are from the same field endeavor of analyzing foam into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft and Ding et al. of modeling a first modeled skin and a second modeled skin predicted to be generated in the reservoir formation as taught by Fjeldskaar for the purpose of simulating foam injections in naturally fractured reservoirs.
	The motivation for doing so would have been because Fjeldskaar teaches that by simulating foam injections in naturally fractured reservoirs, the ability to determine the sensitivities and governing forces of the injection can be accomplished (Pgs. 4-5, Motivation, 1st – 4th paragraph).
While the combination of Skoreyko et al., Dusterhoft, Ding et al. and Fjeldskaar teaches applying the model to simulate treatment of the reservoir formation, Skoreyko et al., Dusterhoft, Ding et al. and Fjeldskaar do not explicitly disclose “using an output of the simulation to determine a treatment schedule for the reservoir formation; generating control instructions which correspond to the treatment schedule; and communicating those control instructions to a fluid 
Soliman et al. discloses “using an output of the simulation to determine a treatment schedule for the reservoir formation” as [Soliman et al. (paragraph [0010] - [0011])];
“generating control instructions which correspond to the treatment schedule” as [Soliman et al. (paragraph [0010])] Examiner’s interpretation: Fluid and proppant are pumped into the well in accordance with the treatment schedule.  This demonstrates that there are control instructions that correspond to the treatment schedule;
“and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions” as [Soliman et al. (paragraph [0010])] Examiner’s interpretation: The treatment schedule can be modified, where the pumping of the fluid and proppant into the well are in accordance with the modified treatment schedule;
Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. are analogous art because they are from the same field endeavor of analyzing fluid into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft, Ding et al. and Fjeldskaar of applying the model to simulate treatment of the reservoir formation by incorporating using an output of the simulation to determine a treatment schedule for the reservoir formation; generating control instructions which correspond to the treatment schedule; and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore 
The motivation for doing so would have been because by Soliman et al. teaches that by optimizing the materials used in the fracturing treatment as well as the height, length and width of the fracture, the ability to arrive at possible fracturing treatment solutions based on actual well data and consistent, predetermined analytical factors can be accomplished (Soliman et al. (paragraph [0006] – [0007]).

With respect to claim 7, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above, and Fjeldskaar further discloses “determining, based on the one or more parameters and the first model, at least one of a density of bubbles associated with treatment of the reservoir formation by the foaming agent or a viscosity of the foaming agent” as [Fjeldskaar (Pg. 12, sec. 1.1 Foam, “Foam is a colloidal, etc.”)];
Fjeldskaar discloses “and generating the combined model for fluid diversion based on the at least one of the density of bubbles or the viscosity of the foaming agent.” as [Fjeldskaar (Pg. 54, “The producer is perforated in layer 3, etc.”, Fig. 30)];

With respect to claim 10, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above, and Fjeldskaar further disclose “wherein the first modeled skin is predicted to be generated in the reservoir formation due to treatment of the reservoir formation by a viscous foaming agent.” as [Fjeldskaar (Pg. 57, sec. 5 Governing Forces in NFR, 1st – 2nd paragraph, “As a FAWAG consists of water, gas and st paragraph, “Viscous forces in a porous medium, etc.”)];

With respect to claim 11, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above, and Dusterhoft further discloses “wherein the reservoir formation comprises at least one of carbonate, sandstone, or clay.” as [Dusterhoft (paragraph [0110])];

With respect to claim 12, Fjeldskaar discloses “A system for modeling fluid diversion” as [Fjeldskaar (Pg. 58, sec. 5.2 Capillary pressure, “The capillary forces in a reservoir, etc.”)];
Soliman et al. discloses “at least one processor” as [Soliman et al. (paragraph [0010])] Examiner’s interpretation: Having a computer demonstrates that there is a processor, since a processor is embedded within a computer;
“and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions” as [Soliman et al. (paragraph [0010])];
The other limitations recite the same substantive limitations as claim 1 above and is rejected using the same teachings.

With respect to claims 18 and 21, the claims recite the same substantive limitations as claims 7 and 10 above and are rejected using the same teachings.

With respect to claim 22, the claim recites the same substantive limitations as claim 11 above and are rejected using the same teachings.

With respect to claim 23, Fjeldskaar discloses “A non-transitory computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions” as [Fjeldskaar (Pg. 94, sec. 6.13, Sensitivity of CPU run time, “The simplest modeling option, etc.”, Fig. 71)] Examiner’s interpretation: Having a CPU demonstrates that there is a medium, since a medium is embedded within a processor and a processor is embedded within a CPU;
The other limitations recite the same substantive limitations as claim 1 above and is rejected using the same teachings.

10.	Claims 2, 5, 13, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Understanding Foam Flow With a New Foam EOR Model Developed From Laboratory and Field Data of the Naturally Fractured Cantarell Field, written by Skoreyko et al., online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18), Dusterhoft (U.S. PGPub 2009/0078418) (from IDS dated 8/1/18), Ding et al. (U.S. PGPub 2002/0188431) in further view of Soliman et al. (U.S. PGPub 2003/0052758) in view of Ayan et al. (U.S PGPub 20150204170) (from IDS dated 8/1/18).

With respect to claim 2, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above, and Soliman et al. further 
“creating a pumping schedule with a fluid system comprising the foaming agent and the chemical agent” as [Soliman et al. (paragraph [0010] - [0011])];
While the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. teaches modeling fluid diversion and creating a pumping schedule, Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. do not explicitly disclose “creating a geometry of the wellbore; and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent”
Ayan et al. further discloses “creating a geometry of the wellbore” as [Ayan et al. (paragraph [0029])];
“and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated combined model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent.” as [Fjeldskaar (Pg. 94, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: There is a comparison of the different models of the surfactant being injected with foam using different injection concepts;
Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. are analogous art because they are from the same field endeavor of analyzing foam in a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft, Ding et al., 
The motivation for doing so would have been because by Ayan et al. teaches that by injecting an EOR agent into a subterranean formation in an injection interval of a hydrocarbon well that extends into a subterranean formation, the ability to increase the recovery beyond afforded established methods can be accomplished (Ayan et al. (paragraph [0001] – [0002]).

With respect to claim 5, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. discloses the method of claim 2 above, and Soliman et al. further discloses “wherein the one or more properties of the reservoir formation comprise at least one of: a permeability of the reservoir formation a porosity of the reservoir formation, or a number of layers in the reservoir formation” as [Soliman et al. (paragraph [0031])];

With respect to claims 13 and 16, the claims recite the same substantive limitations as claims 2 and 5 above and are rejected using the same teachings.

With respect to claim 24, the claim recites the same substantive limitations as claims 2 above and is rejected using the same teachings.

11.	Claims 3 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Understanding Foam Flow With a New Foam EOR Model Developed From Laboratory and Field Data of the Naturally Fractured Cantarell Field, written by Skoreyko et al., online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18), Dusterhoft (U.S. PGPub 2009/0078418) (from IDS dated 8/1/18), Ding et al. (U.S. PGPub 2002/0188431) in further view of Soliman et al. (U.S. PGPub 2003/0052758), Ayan et al. (U.S PGPub 20150204170) (from IDS dated 8/1/18) in view of Crick et al. (U.S. PGPub 2009/0182541) (from IDS dated 8/1/18).

With respect to claim 3, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. discloses the method of claim 2 above and Ayan et al. further disclose “initiating, based on the simulated treatment of the reservoir formation, treatment of the reservoir formation by the foaming agent and the chemical agent for fluid diversion among two or more layers of the reservoir formation.” as [Fjeldskaar (Pg. 94, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: The surfactant is injected in a model multiple times to evaluate the effect of surfactant in a reservoir;
While the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. teaches generating a model for fluid diversion in a reservoir formation, Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. do not explicitly disclose “displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent”

Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al., Ayan et al. and Crick et al. are analogous art because they are from the same field endeavor of analyzing the injection of a fluid in a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. generating a model for fluid diversion in a reservoir formation by incorporating displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent as taught by Crick et al. for the purpose of performing reservoir engineering using a geological model of a reservoir.
The motivation for doing so would have been because Crick et al. teaches that by performing reservoir engineering using a geological model of a reservoir the ability to analyze the well completion design with the updated position of the wellbore equipment can be accomplished (Crick et al. (paragraph [0005] – [0006]).

With respect to claim 14, the claims recite the same substantive limitations as claim 3 above and is rejected using the same teachings.

12.	Claims 6, 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Understanding Foam Flow With a New Foam EOR Model Developed From 2 storage, written by Juanes et al.

With respect to claim 6, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above.
While the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. teaches analyzing the gas saturation of a reservoir using different simulation scenarios, Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. do not explicitly disclose “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation”
Juanes et al. discloses “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation” as [Juanes et al. (Pg. 4, sec. 3.2 Trapping and Relative Permeability Hysteresis Models, 2nd paragraph, “The most important quantity determining the significance, etc.”, Eqn. 2)];
Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar,  Soliman et al. and Juanes et al. are analogous art because they are from the same field endeavor of analyzing the injection of gas into a reservoir;

The motivation for doing so would have been because Juanes et al. teaches that by analyzing the impact of trapping and relative permeability hysteresis in the context of CO2 sequestration projects in saline aquifers, the ability to correctly characterize the migration and final distribution of the injected CO2 can be accomplished (Juanes et al. (Pg. 11, sec. 5 Summary and Conclusions, 1st – 6th paragraph, “In this paper, we have investigated, etc.”). 

With respect to claim 9, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar,  Soliman et al. and Juanes et al. discloses the method of claim 6 above, and Dusterhoft further discloses “wherein the one or more other parameters comprise at least one of: information about a flow' rate in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, a volume concentration of the resin based chemical agent in the reservoir formation, “a porosity of a resin cake formed in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent”  as [Dusterhoft (paragraph [0014], paragraph [0049])]; or a permeability of the resin based chemical agent in the reservoir formation.
With respect to claim 17, the claims recite the same substantive limitations as claim 6 above and is rejected using the same teachings.

With respect to claim 20, the claim recites the same substantive limitations as claim 9 above and are rejected using the same teachings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147